Citation Nr: 0835130	
Decision Date: 10/14/08    Archive Date: 10/24/08	

DOCKET NO.  07-05 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June 1979 to April 
1992.  He had Reserve service thereafter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  Bilateral pes planus was noted on the veteran's initial 
enlistment examination report in June 1979, there is a 
complete absence of any objective medical evidence which 
shows or suggests that bilateral pes planus was aggravated or 
permanently increased in severity beyond ordinary progress at 
any time during active or Reserve military service, and the 
veteran was first seen for post-service treatment for his 
feet many years after he was separated from service.  


CONCLUSION OF LAW

A bilateral foot disorder was not incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claim Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claim, and to make reasonable efforts to 
assist claimants in obtaining such evidence.

The veteran was provided formal VCAA notice in January 2006, 
prior to the issuance of the rating decision now on appeal 
from March 2006.  This notice informed him of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf and advised he submit any relevant evidence in his 
possession.  The service medical and certain service 
personnel records were collected for review. The veteran 
submitted certain private treatment records.  Records of the 
veteran's treatment with VA were collected for review.  All 
known available evidence has been collected and VCAA is 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board considered referring this appeal for VA examination 
with a record review and a request for opinions consistent 
with VCAA at 38 U.S.C.A. § 5103A(d).  However, in the 
complete absence of any objective medical evidence which in 
any way shows or suggests that the veteran's feet were 
symptomatic or that he sought or required treatment at any 
time during military service, there is no duty to obtain such 
examination; the absence of evidence in the record would 
simply require a physician to speculate.

Service connection may be established for disease or injury 
incurred or aggravated in the line of active military duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Every veteran shall be taken to have been in sound condition 
when examined and enrolled for service, except as to defects 
or disorders noted at the time of examination, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  Only such conditions as 
are recorded in examination reports are considered as noted.  
38 C.F.R. § 3.304(b).

A preexisting disease or injury or disease will be considered 
to have been aggravated by active military service, where 
there is an increase in disability in such service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  However, 
aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all of the evidence of record.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

Analysis:  The veteran filed his initial claim for service 
connection for a bilateral foot disorder in December 2005, 
some 13 years after he was separated from active military 
service and at least four years after he was separated from 
Reserve military service.  He has acknowledged that bilateral 
pes planus was noted on his enlistment examination, and 
argues that this condition was aggravated beyond ordinary 
progress during military service.  

The veteran provided more details regarding his claim in 
testimony provided at a personal hearing at the RO and the 
Board has considered this testimony but will not repeat it in 
this decision.  After this hearing, the veteran submitted lay 
statements from his former wife and mother in support of his 
claim.  His former wife wrote that the veteran often 
complained of foot discomfort while wearing Navy issued 
footwear and it was her opinion that the problems with his 
feet continued to increase in severity throughout his Naval 
career.  The veteran's mother wrote that in 1985 she was 
shocked when she saw the change in the shape and condition of 
the veteran's feet.  

The service medical records clearly reveal that at the time 
the veteran was examined for initial enlistment in June 1979, 
his feet were noted to be abnormal with a diagnosis of pes 
planus.  This was apparently not considered service 
disqualifying and the veteran was admitted to service.  
Thereafter, there is a complete absence of any complaint, 
finding, treatment or diagnosis for bilateral pes planus or 
other adverse symptom of the veteran's feet at any time 
during the remainder of his active military service in 1992, 
and through his Reserve military service through 
approximately 2001.  More specifically, formal military 
physical examinations conducted in August 1983, June 1985, 
and March 1988 all noted that the veteran's feet were normal.  
There was no indication that the veteran made any complaint 
regarding his feet and no abnormality was identified in the 
absence of such complaint. 

The veteran received his formal physical evaluation for 
separation from active military duty in March 1992.  Again, 
the veteran's feet were simply noted to be normal.  In the 
accompanying report of medical history completed by the 
veteran himself at this time, he affirmatively wrote that he 
did not have problems with arthritis, rheumatism, bone, joint 
or other deformity, lameness, or foot trouble.  

The veteran transferred to the Naval Reserve upon leaving 
active service and was provided a formal military examination 
in March 1993.  At this time, his feet were again noted to be 
normal.  In the accompanying report of medical history 
completed by the veteran himself at this time, he again 
affirmatively wrote that he did not have any problem with 
arthritis, bone or joint deformity, lameness, or foot 
trouble.  Thereafter, on multiple occasions in 1994, 1995, 
1996, 1997, 1998, and 1999, the veteran was provided an 
opportunity on an annual certificate of physical condition to 
identify any physical defects which might be restricting his 
performance of duty, and on each occasion the veteran wrote 
"none."  Formal clinical evaluation in March 1997 again noted 
the feet were normal, and in an accompanying report of 
medical history, the veteran again wrote that he had no 
arthritis, bone, joint or other deformity or foot trouble.  
There is on file a February 2000 service certificate of 
retirement for the veteran indicating his request to transfer 
to the retired Reserve had been approved.  This form in no 
way supports a finding that the veteran was separated from 
service for any form of physical disability, including 
disability of the feet.

The first objective medical evidence reflecting complaints 
and treatment for the veteran's feet are private medical 
records created in September 2004, some 13 years after the 
veteran was separated from active military duty and some four 
years after he was separated from Reserve military service.  
The veteran presented for treatment with complaints of 
bilateral foot pain "that has been present for the last month 
or so..."  It was further written that there "is no known 
history of trauma or causative factor."  Several days later, 
the veteran was seen by a private physician with painful 
bunions, right worse than left.  He "denies trauma, increase 
activity or change in shoe gear.  The pain has been getting 
worse over the past year."  The assessment was a bunion 
deformity bilaterally at the 1st MPJ medially - "moderate 
deformity."  There was no callous or ulceration present, 
normal range of motion with no crepitus or pain with range of 
motion, but pain with direct pressure to the sesamoid regions 
bilaterally.  This was a pes planus foot deformity.

VA X-ray studies performed in May 2006 noted hallux valgas 
deformity with hammertoe deformities of the 4th and 5th toes.  
No other bony abnormalities were noted.  VA podiatry 
consultation noted a moderate hallux abducto valgas deformity 
bilaterally with medial eminence, no erythema, edema or bursa 
palpated.

A clear preponderance of the evidence on file is against the 
veteran's claim for service connection for a bilateral foot 
disability which is identified as bilateral pes planus, with 
hallux valgas bunion deformities.  The veteran was clearly 
noted to have pes planus at the time he was enlisted for 
service so he is not presumed to have had normal feet at that 
time.  In the absence of a presumption of sound condition, 
there is similarly no presumption of aggravation under the 
applicable laws and regulations.  

There is a decent quantity of service medical records on file 
reflecting complaints, care and treatment for a variety of 
problems over the years, but these records are entirely 
silent for any complaints, findings, treatment or diagnosis 
for the veteran's feet at any time during service.  Moreover, 
there are multiple physical examinations on file simply 
noting that the veteran's feet were normal.  There are 
medical history forms completed by the veteran himself during 
service in which he affirmatively noted that he did not have 
problems with his feet.  There is, in essence, no objective 
medical evidence which in any way shows or suggests that his 
preexisting bilateral pes planus was in any way increased in 
severity beyond ordinary progress at any time during service.  

Consistent with the veteran's statements and testimony, it is 
certainly likely that his feet became symptomatic on use 
which would be consistent with the ordinary impairment 
offered by pre-existing bilateral pes planus, but this would 
simply be ordinary progress of the disease.  Service 
connection is not warranted for pre-existing bilateral pes 
planus which simply became symptomatic on use.  Service 
connection would only be warranted if the evidence showed 
that the underlying foot disability increased in severity 
beyond ordinary progress, and there is no evidence either 
during service or from after service that shows aggravation 
during service.  The Board has considered the veteran's 
statements and testimony and written statements of family 
members, but neither the veteran nor these family members are 
shown to have the requisite medical expertise to provide a 
competent clinical opinion that the veteran's preexisting 
foot deformities increased in severity beyond ordinary 
progress during military service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

The evidence does show that the veteran finally sought 
treatment for bilateral foot deformities in 2004 and that 
better than over-the-counter shoe inserts were recommended, 
and possible surgical intervention was discussed.  It is 
clear that bilateral pes planus with hallux valgas deformity 
will slowly advance over an individual's lifetime as the 
ordinary progress of the disease advances over the years.  
However, there is simply no objective medical evidence or 
clinical opinion on file which supports a finding that the 
veteran's preexisting bilateral foot disorder was increased 
in severity beyond ordinary progress at any time during 
military active or Reserve service.  On multiple occasions, 
the veteran wrote that his feet did not bother him during 
service.  While preexisting pes planus must have existed at 
all times during service, the abnormality was not apparently 
sufficiently obvious enough to even be noted at the time of 
multiple periodic physical examinations provided, and in the 
absence of any complaints provided by the veteran.  The 
objective evidence on file does not show any increase in 
severity during service beyond ordinary progress.


ORDER

Entitlement to service connection for a bilateral foot 
disorder is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS+

	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


